                                                                                   Case 2:18-cv-10721-R-AS Document 15 Filed 02/05/19 Page 1 of 2 Page ID #:163



                                                                                    1 Brian A. Sutherland (SBN 248486)
                                                                                      bsutherland@reedsmith.com
                                                                                    2
                                                                                      REED SMITH LLP
                                                                                    3 101 Second Street, Suite 1800
                                                                                      San Francisco, CA 94105-3659
                                                                                    4 Telephone: (415) 543-8700
                                                                                      Facsimile: (415) 391-8269
                                                                                    5

                                                                                    6 Attorneys for Defendant Yelp Inc.

                                                                                    7

                                                                                    8                          UNITED STATES DISTRICT COURT
                                                                                    9                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                   WESTERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JARON BRIGNAC, an individual,                 Case No. 2:18-cv-10721 R (ASx)
REED SMITH LLP




                                                                                   13
                                                                                                          Plaintiff,
                                                                                                                                    CERTIFICATE OF SERVICE
                                                                                   14
                                                                                              vs.
                                                                                   15
                                                                                        YELP, INC., a California Corporation,
                                                                                   16
                                                                                        1-10 INCLUSIVE,
                                                                                   17
                                                                                                          Defendants.
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                        CERTIFICATE OF SERVICE
                                                                                   Case 2:18-cv-10721-R-AS Document 15 Filed 02/05/19 Page 2 of 2 Page ID #:164



                                                                                    1                               CERTIFICATE OF SERVICE

                                                                                    2         I am a resident of the State of California, over the age of eighteen years, and not
                                                                                    3 a party to the within action. My business address is REED SMITH LLP, 101 Second

                                                                                    4 Street, Suite 1800, San Francisco, CA 94105. On February 5, 2019, I served the

                                                                                    5 following documents by the method indicated below:

                                                                                    6
                                                                                         REPLY IN SUPPORT PF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28
                                                                                    7    U.S.C. § 1404(a) AND MOTION FOR AN IMMEDIATE STAY PENDING DECISION ON
                                                                                         TRANSFER
                                                                                    8
                                                                                         REPLY DECLARATION OF IAN MACBEAN IS SUPPORT OF YELP INC.’S MOTION
                                                                                    9    TO TRANSFER VENUE UNDER UNDER 28 U.S.C. § 1404(a) AND MOTION FOR
                                                                                   10    IMMEDIATE STAY PENDING DECISION ON TRANSFER
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                             by placing the documents listed above in a sealed envelope with postage thereon
                                                                                   12         fully prepaid, in the United States mail at Ankeny, Iowa, addressed as set forth
REED SMITH LLP




                                                                                              below.
                                                                                   13

                                                                                   14
                                                                                             by placing the document(s) listed above in a sealed envelope(s) and consigning it
                                                                                              to an express mail service for guaranteed delivery on the next business day
                                                                                   15         following the date of consignment to the address(es) set forth below.

                                                                                   16        by transmitting via email to the parties at the email addresses listed below:
                                                                                   17                                   Jaron Brignac
                                                                                                                        16450 Palomino PL, 204
                                                                                   18
                                                                                                                        Santa Clarita, CA 91387
                                                                                   19                                   Tel: (818) 738-9861
                                                                                                                        Fax: (818) 698-6492
                                                                                   20                                   Email: bpcslaw@gmail.com
                                                                                   21
                                                                                              I declare under penalty of perjury that the above is true and correct. Executed
                                                                                   22
                                                                                        on February 5, 2019, at San Francisco, California.
                                                                                   23

                                                                                   24
                                                                                                                                  /s/ Brian A. Sutherland
                                                                                   25                                             Brian A. Sutherland

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                  –1–
                                                                                                                         CERTIFICATE OF SERVICE
